      Case 3:07-cv-01505-SCC-BJM Document 328 Filed 10/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

  COMMONWEALTH OF PUERTO RICO and )
  COMMONWEALTH OF PUERTO RICO     )
  through the                     )
  ENVIRONMENTAL QUALITY BOARD,    )
                                  )
              Plaintiff,          )
                                                       Case No. 3:07-cv-01505-CCC-BJM
                                  )
              v.                  )
                                  )
  SHELL OIL COMPANY, et al.,      )
                                  )
              Defendants.         )

                         MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE COURT:

       Pursuant to Local Rule 83D(b) of the Local Rules of this Court, the undersigned

respectfully moves for the withdrawal of the appearance of Nathan P. Short as counsel for

Plaintiff the Commonwealth of Puerto Rico and the Commonwealth of Puerto Rico through the

Puerto Rico Environmental Quality Board in the above-captioned matter. On March 18, 2019,

Attorney Short, an attorney in the Law Offices of John K. Dema P.C., counsel for the Plaintiff,

entered an appearance with the filing of the Application and Order for Admission pro hac vice.

See ECF No. 127. Mr. Short has ceased his association with the Law Offices of John K. Dema

P.C. and thus respectfully requests withdrawal from the above-captioned case. Plaintiff will

continue to be represented by other counsel who have entered an appearance in the above-

captioned matter.

       WHEREFORE, it is respectfully requested that this Honorable Court grant leave to

withdraw the appearance of attorney Nathan P. Short and order the Clerk of the Court that no

further notifications be made to the attorney Nathan P. Short.




                                                1
     Case 3:07-cv-01505-SCC-BJM Document 328 Filed 10/29/20 Page 2 of 2




       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 29th day of October 2020.

       I HEREBY CERTIFY that on this date a copy of this motion was electronically filed with

the Clerk of the Court using the CM/ECF system, which will send notice electronically to all

counsel of record.


                                            /s/ Nathan P. Short
                                          Law Offices of John K. Dema, P.C.
                                          Nathan P. Short
                                          John K. Dema
                                          Special Counsel for the Secretary of Justice
                                          1236 Strand Street, Suite 103
                                          Christiansted, St. Croix
                                          U.S. Virgin Islands 00820-5008



                                          /s/ Orlando H. Martinez Echeverria
                                          USDCPR 213052
                                          Orlando H. Martinez Echeverria Law Office LLC
                                          Centro de Seguros, Suite 413
                                          701 Ponce de León Avenue
                                          San Juan, Puerto Rico 00907
                                          omartinez@martinezlaw.org
                                          Phone: (787) 722-2378
                                          Fax: (787) 723-4661




                                               2
